Notice of Pre-AIA  or AIA  Status
Claims 1, 3, 6-14, 17, & 18 remain for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7 of the amendment filed 8/30/21, with respect to the rejections of claims 12-14, 17, & 18 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 12-14, 17, & 18 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, & 6-11 are allowed, for the reasons as previously set forth in the Non-Final Rejection mailed 5/27/21 (page 6, paragraph #8).
Claims 12-14, 17, & 18 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 12 recites inter alia “combining the sequence of seed portions using a function to provide the seed value, wherein the function is non-commutative, where combining the seed portions using a function comprises concatenating the seed portions”.  The nearest prior art reference, Spencer (U.S. Patent Publication 2016/0125416), which had been cited to remedy the identified deficiencies of the previously cited Jakobsson and Takahashi references, teaches regenerating a public/private key pair from a seed reconstructed from one or more biometrics of a user (e.g. paragraphs 0058 & 0090); .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849.  The examiner can normally be reached on 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        9/24/2021

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435